Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION    
Response to Amendment
2.	Applicant’s amendments filed 10/13/2022 are accepted and entered. In this amendment, claims 5, 12, 18 and 21 have been amended. In response, the 112 rejections have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 10/13/2022 regarding the prior art have been fully considered but they are not persuasive for the reason below:
	(1) Applicant’s arguments that as noted by the Office Wu does not teach (a) "axial magnetic field measurements at three or more separate locations inside said direction sensor, and (b) using a computing system to receive the axial magnetic field measurements and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field." Estes and Brooks do not remedy the deficiencies of Wu.

	
The Examiner respectfully disagrees. 
	As stated in the previous Office action, Wu although teaches the MWD directional sensor having three magnetometers in a section of the drilling to obtain magnetic field components along three orthogonal axes, see [0002], but Wu does not explicitly teach “axial magnetic field measurements at three or more separate locations inside said direction sensor.”
(a) Estes teaches as shown in figure 4, three magnetometers 426a, 426b, and 426c located separate locations in the drilling. In addition, a series of azimuthal positions with respect the tool axis, the above three magnetometers can be determined and subsequent survey measurements, see col 12 line 60 to col 13 line 15.
	(b) Brooks, in addition to Wu and Estes, teaches (claims 1 and 5) “using a computing system to receive the axial magnetic field measurements and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field.” Brooks measures axial magnetic field component Bz as shown in figure 8, see [0016], using equation 16, where P represents magnetic pole strength, d represents radial distance to the target, z represents axial position of the magnetic field sensor, see [0054]-[0056].
It is obvious that using equation 16 (as first equation) and replace z-z0 = z-z1 (as second equation), then replace z-z1=z-z2 (as third equation), … and z- zn-1 =z-zn , are considered “solving simultaneous equations”.  Further, when the max and min of axial component Bz correspond to the midpoints between NN and SS poles (see figure 7) to define the transverse component of the Earth’s field (“geomagnetic field”). Conversely, when max and min of the transverse component BHS and BRS correspond to points opposite the NN and SS poles, where the target produces no axial magnetic field, thus the value of the axial component Bz at these points may be taken to define the axial component of the Earth’s field, see [0049]. The Earth’s field may be subtracted or may be separate from the target field, see [0048].  
	
(2) Applicant further argues that it is unclear how Brooks equations would even be able to provide determining any magnetic interference generated from within the drill string. Applicants request further clarification from the Office on exactly how Brooks provide for such, as one skilled in the art would be very aware that determining magnetic field generated from magnetic sources in and on a target well outside of the well being drilled does not simply translate to determination of magnetic interference generated from within the drill string using a directional sensor within the drill string. Brooks also doesn't explicitly or implicitly describe such features either.

	
	The Examiner respectfully disagrees. The previous Office action stated Wu teaches the magnetic interference generated from within the drill string. In addition to Wu, Brooks also discloses the limitation, e.g. the measured transverse magnetic field components may be perturbated by rotation of the drilling which can produce eddy currents in the electrical conductive collar, see [0041], utilizing a near bit sensor sub, the axial magnetometer measurements may be contaminated by remanent and induced magnetic interference from near by ferromagnetic drilling tool components, such interference may be removed, see [0038], [0044]. 
However, the recitation in claim 1 “using a computing system to receive the axial magnetic field measurements and solve a set of simultaneous equations to obtain an axial component of the geomagnetic field, wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string at the survey point” is broad and generic. The claim does not recite how to determine magnetic interference generated from within the drill string. Thus, Brooks anticipates the limitation in claims 1, 5, 9, 15, and 20. 
	Regarding claim 5, Brooks discloses “subtracting an interference term associated with said one location inside said sensor from said axial magnetic field measurement at said subsequent survey point to obtain an axial component of the geomagnetic field at said subsequent survey point” as stated in claim 1 above, also “removing interference” is the same as “subtracting interference term”.  
 
(3) Furthermore, Applicant argues that in passive ranging, Brooks uses the steps similar to those of active DC ranging described above, except that the functions or curves of the measured magnetic field over sensor position have functional features and characteristics different from those of active DC ranging. Brooks at [0053]-[0058]. The features of characteristics are used to determine relative distance and direction between the drilling well and the target well. Id. Brooks is unconcerned with, and makes assumptions for, magnetic interference from sources generated within the drill string, and as such, does not provide for any determination of magnetic interference generated from within the drill string.
Referring to paragraph [0038], Brooks assumes that remnant and induced magnetic interference from drilling tool components have been removed and/or accounted for or calibrated out (e.g., using techniques described in U.S. Patent Publication 2013/0069655). Brooks does not determine magnetic interference from sources on the drill string or any other internal source. Even further, the techniques describe by Brooks are not able to be used to determine any magnetic interference generated from within the drill string. For example, for the DC field from the target well, Brooks requires the magnetic sensor package move with the drill string in the drilling well such that the axial distributions of the target well's magnetic field are obtained using the single three-axis magnetometer. Brooks at [0047]-[0060]. Using the system and methods as described by Brooks, the magnetic field from internal sources can't be determined as the field is unchanged when the sensor package moves inside the drilling well. Further, adding two extra magnetometers to such systems would not change such determination, as again, the package would move with the drill string in the drilling well and the field remains unchanged as the sensor package moves. Namely Brooks' teachings can't be used or applied to determine the on-string magnetic interference. Brooks' techniques rely on the sensor system being free of magnetic interference. If an interference source is near the sensors, then a separate means unrelated to Brooks' teachings has to be used to remove the effect of the interference. If there is magnetic interference from a part of a drill string in the drilling well, then Brooks system and method would simply produce an incorrect Geomagnetic field reading without any indication that the error exists without using information from a separate system and method. For a continuous wave AC field or polarity changing DC from the target well, Brooks teaches how to separately obtain the geomagnetic field and the field from the target well using magnetic field measurements at a single drill string and sensor location in a drilling well. Brooks at [0061] - [0079]. Brooks relies on the magnetic field at the sensor location due to the target well magnetic changing with time. Id. The features and characteristics of the measurements as functions of time are used to separately determine the Geomagnetic field and the field from the target well. Id. The field from the target well is then used to determine a relative distance and direction between the drilling well and the target well. Id. Such system and methods described have no relation to the determination of magnetic field from internal sources and it is clear that this method could not be applied to determine magnetic interference generated from inside the drill string. If there is magnetic interference from a part of a drill string in the drilling well, then Brooks system and method would simply produce an incorrect Geomagnetic field reading without any indication that the error exists. As such, Brooks fails to provide for a system wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within the drill string as recited in amended claim 1 Claims 5 and 9 include similar limitations.
 
	The Examiner respectfully disagrees because the above arguments are outside the subject matter as recited in the claim. It is noted that the features upon what applicant relies (Applicant’s arguments above) are not recited in rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	It is suggested to amend the claim based on the above argument to be considered for reviewing.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
5.	Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	  The recitation in claim 12, “wherein the axial magnetic sensor includes three axial magnetometers configured to measure axial magnetic field at at least three locations on the axis of the axial magnetic sensor” is indefinite. It is unclear how the three magnetometers measure axial magnetic field on the three locations, whether each of three magnetometer measures each or three locations? Because claim 9 recites at least one magnetometer measures at least three or more locations. 
	 Similarly, the recitation in claim 18, “wherein the directional sensor includes three axial magnetometers configured to measure axial magnetic field at three locations” is indefinite. It is unclear how the three magnetometers measure axial magnetic field on the three locations, whether each of three magnetometer measures each or three locations? Because claim 15 recites at least one magnetometer measures at three or more locations. 
	Appropriate correction is required.  

AIA  Statement - 35 USC § 102 & 103  
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claim Rejections - 35 USC § 103 
7.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



8.	Claims 1-8, 10-11, 14 and 16-17 are rejected under AIA  35 U.S.C. 103 as being obvious over Wu hereinafter Wu004 (US 2004/0149004 – of record) in view of Estes et al, hereinafter Estes (US patent 6,529,834 – of record) and further Brooks (US 2015/0378043 – of record).
As per Claim 1, Wu004 teaches a method for measurements of geomagnetic field and an axial magnetic interference field using a directional sensor within a drill string at a survey point (abstract), the method comprising: 
using the directional sensor to make axial magnetic field measurements inside said directional sensor along a tool axis of the directional sensor (three magnetometers are used to obtain magnetic field components along x,y,z directions, where z is along the drilling axis “axial magnetic field” (see [0002]-[0004], [0011]-[0013]), and
 wherein obtaining the axial component of the geomagnetic field (Earth’s magnetic field “geomagnetic field”, see Claim 22 lines 13-14) includes determination of magnetic interference generated from within the drill string at the survey point (magnetic field generated by magnetizations “interference”, [0005], [0011]-[0012]).  
Wu004 does not explicitly teach axial magnetic field measurements at three or more separate locations inside said direction sensor, and using a computing system to receive the axial magnetic field measurements and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field.  
Estes teaches measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 having three separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
Wu004 and Estes do not explicitly teach using a computing system to receive the axial magnetic field measurements and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field.  
Brooks teaches using a computing system (see [0093]-[0094] ) to receive the axial magnetic field measurements ( Fig 8, [0054]-[0055], [0062], [0080] ) and to solve a set of simultaneous equations to obtain the axial component of the geomagnetic field (the method of equations 27-30 is to obtain axial values target field BTxya or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously, [0090]-[0091], see also [0088]-[0089], [0072]-[0073]. In addition, Brooks measures axial magnetic field component Bz as shown in figure 8, see [0016], using equation 16, where P represents magnetic pole strength, d represents radial distance to the target, z represents axial position of the magnetic field sensor, see [0054]-[0056]. It is obvious that using equation 16 (as first equation) and replace z-z0 = z-z1 (as second equation), then replace z-z1=z-z2 (as third equation), … and z-zn-1 = z-zn, are considered “solving simultaneous equations”.  Further, when the max and min of axial component Bz correspond to the midpoints between NN and SS poles (see figure 7) to define the transverse component of the Earth’s field (“geomagnetic field”). Conversely, when max and min of the transverse component BHS and BRS correspond to points opposite the NN and SS poles, where the target produces no axial magnetic field, thus the value of the axial component Bz at these points may be taken to define the axial component of the Earth’s field, see [0049]. The Earth’s field may be subtracted or may be separate from the target field, see [0048].  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes using equations to obtain axial components as taught by Brooks that would obtain values from both methods employed simultaneously to provide a more robust solution (Brooks, [0090]). 
As per Claim 2, Wu004 in view of Estes and Brooks teaches the method of claim 1, Wu004 does not teach comprising solving a set of simultaneous equations to obtain a magnetic pole strength parameter and a pole position.  Brooks further teaches solving a set of simultaneous equations to obtain a magnetic pole strength parameter and a pole position (see [0051]-[0055] ).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 using equations to obtain magnetic pole strength as taught by Brooks that would provide suitable methods for computing the distance and/or direction between drilling well and a target well (Brooks, [0051]).
As per Claim 3, Wu004 in view of Estes and Brooks teaches the method of claim 2, Brooks further teaches comprising solving a set of simultaneous equations by first solving an equation for said pole position (see [0054]-[0055]).
As per Claim 4, Wu004 in view of Estes and Brooks teaches the method of claim 1, Wu004 further teaches comprising the step of measuring, by the directional sensor, gravity vector and cross-axial magnetic field (see [0003]-[0004], [0015]).  
As per Claim 5, Wu004 teaches a method for measuring geomagnetic field at several survey points along a section of a well using a directional sensor (abstract), the method comprising: 
using the directional sensor to make axial magnetic field measurements inside said directional sensor along a tool axis of the direction sensor at a first survey point (three magnetometers are used to obtain magnetic field components along x,y,z directions, where z is along the drilling axis “axial magnetic field” (see [0002]-[0004], [0011]-[0013]); wherein interference terms include magnetic fields generated from magnetic sources on a drill string [0012], [0017]; 
wherein obtaining the axial component of the geomagnetic field (Earth’s magnetic field “geomagnetic field”, see Claim 22 lines 13-14) includes determination of magnetic interference generated from within the drill string (magnetic field generated by magnetizations “interference” near directional sensor package, [0005], [0011]-[0012]); 3 
using the directional sensor to make an axial magnetic field measurement at one location inside said sensor at a survey point subsequent to said first survey point (abstract, [0014], [0063]); and, 
subtracting an interference term associated with said one location inside said sensor from said axial magnetic field measurement at said subsequent survey point to obtain an axial component of the geomagnetic field at said subsequent survey point (see [0014]-[0015], [0017]).  
Wu004 does not explicitly teach measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor, using a computer system to receive the axial magnetic field measurements at said first survey point and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field and the interference terms at said three or more separate locations at said first survey point, and 3storing said interference terms in a memory.	
Estes teaches measuring three or more separate locations inside said directional sensor along a tool axis of the directional sensor (col 1 lines 42-55, magnetometers axially spaced apart, col 3 lines 35-38. Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Brooks having three separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
Wu004 and Estes do not explicitly teach using a computer system to receive the axial magnetic field measurements at said first survey point and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field and the interference terms at said three or more locations at said first survey point; and 3storing said interference terms in a memory; 
Brooks teaches using a computing system (see [0093]-[0094] ) to receive the axial magnetic field measurements at first survey point ( [0004], [0054]-[0055], [0062], [0080] ) and to solve a set of simultaneous equations to obtain axial component of the geomagnetic field and the interference terms (the method of equations 27-30 is to obtain axial values target field BTxya or equations 31-38 to obtain right/left of drilling well, both methods employed simultaneously, [0090]-[0091], see also [0088]-[0089], [0072]-[0073]. See also in claim 1 ) at said three or more locations at said first survey point ([0031], [0047]), and 3storing said interference terms in a memory [0093]-[0094].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 using equations to obtain axial components and storing interference as taught by Brooks that would obtain values from both methods employed simultaneously to provide a more robust solution (Brooks, [0090]). 3 
As per Claim 6, Wu004 in view of Estes and Brooks teaches the method of claim 5, Wu004 does not explicitly teach comprising the step of determining a magnetic pole strength parameter and a pole position using measurements obtained at the first survey point.  Brooks teaches determining a magnetic pole strength parameter and a pole position using measurements obtained at the first survey point (see [0051]-[0055]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 using equations to obtain magnetic pole strength as taught by Brooks that would provide suitable methods for computing the distance and/or direction between drilling well and a target well (Brooks, [0051]).
As per Claim 7, Wu004 in view of Estes and Brooks teaches the method of claim 6, Brooks further teaches comprising solving a set of simultaneous equations by first solving an equation for said pole position (see [0054]-[0057]).  
As per Claim 8, Wu004 in view of Estes and Brooks teaches the method of claim 5, Wu004 further teaches comprising the step of measuring gravity vector and cross-axial magnetic field at a plurality of survey points (see [0003]-[0004], [0015]).  
As per Claim 10, Wu004 in view of Estes teaches the system of claim 9, Wu004 and Estes do not teach wherein the computing system further executing instructions to determine a magnetic pole strength parameter and a pole position. Brooks teaches determine a magnetic pole strength parameter and a pole position (see [0051]-[0056]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes determine pole strength and position as taught by Brooks that would provide suitable methods for computing the distance and/or direction between drilling well and a target well (Brooks, [0051]).
As per Claim 11, Wu004 in view of Estes and Brooks teaches the system of claim 10, Brooks further teaches wherein pole position is determined prior to the magnetic pole strength parameter and the axial geomagnetic field (see [0050]-[0057]).   
As per Claim 14, Wu004 in view of Estes and Brooks teaches the system of claim 12, Wu004 does not explicitly teach wherein the computing system further determines a magnetic pole strength parameter and a pole position.  Brooks teaches the computing system further determines a magnetic pole strength parameter and a pole position, see [0054]-[0056]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes determine pole strength and position as taught by Brooks that would provide suitable methods for computing the distance and/or direction between drilling well and a target well (Brooks, [0051]). 
As per Claim 16, Wu004 in view of Estes teaches the system of claim 15, Wu004 and Estes do not teach the computing system further determines a magnetic pole strength parameter and a pole position. Brooks further teaches determines a magnetic pole strength parameter and a pole position (see [0051]-[0055] ).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004  and Estes to determine pole strength and position as taught by Brooks that would provide suitable methods for computing the distance and/or direction between drilling well and a target well (Brooks, [0051]). 
As per Claim 17, Wu004 in view of Estes and Brooks teaches the system of claim 16, Brooks further teaches the determination of the pole position is prior to determination of the magnetic pole strength parameter and the axial geomagnetic field (see [0050]-[0057]).   
 
9.	Claims 9, 12-13, 15, and 18-21 are rejected under AIA  35 U.S.C. 103 as being obvious over Wu in view of Estes.
As per Claim 9, Wu004 teaches a system, comprising: 4an axial magnetic sensor having at least one axial magnetometer [0002], the axial magnetic sensor including at least one data acquisition system configured to measure axial magnetic field with the at least one axial magnetometer [0002]-[0004]; 
a computing system used to: receive at least three axial magnetic field measurements (Wu004 - three magnetometers are used to obtain magnetic field components along x,y,z directions, where z is along the drilling axis “axial magnetic field” (see [0002]-[0004], [0011]-[0013]); and, 
determine an axial component of geomagnetic field using the axial magnetic field measurements (Earth’s magnetic field “geomagnetic field”, see Claim 22 lines 13-14), wherein determining the axial component of the geomagnetic field includes determination of magnetic interference at least a portion of the magnetic interference being generated from within a drill string in an axial direction (magnetic field generated by magnetizations “interference”, [0005], [0011]-[0012]).  
Wu004 does not explicitly teach at three or more distinct locations inside the axial magnetic sensor, while the system is stationary at a singular location, and from distinct locations within the axial magnetic sensor.  
Estes teaches measuring at three or more distinct locations inside the axial magnetic sensor, while the system is stationary at a singular location (fig 1, system 10 is station in one place), and from distinct locations within the axial magnetic sensor (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 having at least three separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 12, Wu004 in view of Estes teaches the system of claim 9, Wu004 teaches the axial magnetic sensor includes three axial magnetometers configured to measure axial magnetic field on the axis of the axial magnetic sensor [0002]-[0004] but Wu0004 does not teach at least three locations on the axis of the axial magnetic sensor. Estes teaches at the at least three locations (col 1 lines 42-55, magnetometers axially spaced apart, col 3 lines 35-38. Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes to provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 13, Wu004 in view of Estes teaches the system of claim 9, Wu004 further teaches the axial magnetic sensor has a single axial magnetometer, the single axial magnetometer (a magnetometer has z-direction “axial magnetometer”, [0003]-[0004], [0063], Wu0004 does not teach to move to at least three different locations on the axis of the axial magnetic sensor to measure axial magnetic field at the at least three different locations. Estes teaches move to at least three different locations on the axis of the axial magnetic sensor to measure axial magnetic field at the at least three different locations (col 1 lines 42-55, magnetometers axially spaced apart, col 3 lines 35-38). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 as taught by Estes that would provide the sensor package comprises the magnetometers at three different locations within the drilling tool can be determined and to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).  
As per Claim 15, Wu004 teaches a system, comprising: a directional sensor having: at least one axial magnetometer [0002]; a data acquisition system configured to obtain axial magnetic field measurements from the axial magnetometer [0002]-[0004];
6a computing system used to receive axial magnetic field measurements from the directional sensor (three magnetometers are used to obtain magnetic field components along x,y,z directions, where z is along the drilling axis “axial magnetic field” (see [0002]-[0004], [0011]-[0013]); and, 
obtain an axial component of geomagnetic field using the axial magnetic field measurements (Earth’s magnetic field “geomagnetic field”, see Claim 22 lines 13-14), wherein obtaining the axial component of the geomagnetic field includes determination of magnetic interference generated from within a drill string at a survey point (magnetic field generated by magnetizations “interference”, [0005], [0011]-[0012]).  
Wu004 does not explicitly teach three or more locations inside the directional sensor. Estes teaches three or more locations inside the directional (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 having three separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59). 
As per Claim 18, Wu004 in view of Estes teaches the system of claim 15, Wu004 further teaches the directional sensor includes at least three axial magnetometers [0002]-[0003], Wu004 does not teach configure to measure axial magnetic field at the at least three locations. Estes teaches configure to measure axial magnetic field (col 1 lines 42-55, magnetometers axially spaced apart, col 3 lines 35-38) at the at least three locations (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes to provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 19, Wu004 in view of Estes teaches the system of claim 15, Wu004 does not teach explicitly wherein an axial magnetometer is configured to move to at least three different locations to measure axial magnetic field at the at least three different locations.  Estes further teaches an axial magnetometer is configured to move to at least three different locations to measure axial magnetic field at the at least three different locations (col 1 lines 42-55, magnetometers axially spaced apart, col 3 lines 35-38). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes to provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 20, Wu004 teaches a system, comprising: a directional sensor having: a plurality of accelerometers and a plurality of magnetometers [0002]-[0003], at least one axial magnetometer (abstract, [0027], [0030]); 
a data acquisition system configured to measure gravity vector, cross-axial magnetic field, and axial magnetic field with the at least one axial magnetometer (see [0003]-[0004], [0015]); 
a computing system having one or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more processors that when executed cause the one or more processors to: 
receive the gravity vector, cross-axial magnetic field, and axial magnetic field from the directional sensor (abstract, [0014]-[0015]); 
determine an axial component of geomagnetic field and at least one parameter of interfering magnetic field [0015]-[0019]; and, 
8determine at least one directional parameter using the gravity vector, cross-axial magnetic field, and the axial component of geomagnetic field [0027]-[0030], [0040], [0044], wherein determining the axial component of the geomagnetic field includes determination of magnetic interference generated [0005] from within a drill string at a survey point [0011]-[0013]. 
Wu004 does not teach at least three locations inside the directional sensor. Estes teaches at least three locations inside the directional sensor (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 having three separate locations inside the sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).
As per Claim 21, Wu004 in view of Estes teaches the system of claim 20, Wu004 does not explicitly teach wherein the directional sensor includes three axial magnetometers with each axial magnetometer positioned at a different location inside the directional sensor.  Estes teaches the directional sensor includes three axial magnetometers with each axial magnetometer positioned at a different location inside the directional sensor (Fig 4 shows a sensor section 400 “directional sensor” contains three-axis magnetometers 426a, 426b, and 426c at three discrete locations, e.g. using a plurality of axially spaced apart magnetometers, see col 4 lines 28-29, col 13 lines 13-32). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Wu004 having three magnetometers at three discrete locations inside the directional sensor as taught by Estes that would provide the sensor package comprises three magnetometers at three different locations to obtain an improved estimate of the actual orientation of the tool with respect to the earth’s magnetic field (Estes, col 13 lines 53-59).  

10.	Claim 22 is rejected under AIA  35 U.S.C. 103 as being obvious over Wu004 in view of Estes and further Simeonov (US 2020/0386094 – of record).
As per Claim 22, Wu004 teaches the system of claim 21, Wu004 and Estes do not teach wherein a first axial magnetometer is positioned at a distance between eight and eighteen inches from an adjacent second magnetometer. Simeonov teaches a first axial magnetometer is positioned at a distance between eight and eighteen inches from an adjacent second magnetometer (magnetometers being spaced 4 inches to 12 inches, [0025]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Wu004 and Estes having magnetometers being spaced within 4 inches and 12 inches as taught by Simeonov that would provide a desired cross-axial magnetic field measurements (Simeonov, [0024]).  
Conclusion
11.	 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA DINH/Examiner, Art Unit 2857                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863